Exhibit 10.1

 

 

LOGO [g17230image001.jpg] Monolithic Power Systems   Order      

Our Order Date

3/3/2006

 

Purchase Order

4225

Our Reference

Deming Xiao

 

Supplier No

10847

 

Revision

1

 

Delivery Address

ASMC

   

Seller

ASM America, Inc.

 

385 Hong Cao Road

Shanghai, China 200233

CHINA

   

3440 East University Drive

Phoenix AZ 85034-7200

UNITED STATES

 

Ship Via

IFS Applications

   

Terms Of Delivery

IFS Applications

 

Forwarder Id

   

Payment Terms

30 Days Net

 

Label Note

   

Our Customer No

 

 

Line

  

Our Part No

  

Description

   Quantity    Cost    Line Total 1      

ASM Epsilon 2000, Single wafer Epitaxial Reactor

   1.00    1,300,000.00    1,300,000.00      

Total Tax Amount

         0.00                       

Total Amount (USD)

         1,300,000.00                 

 

Postal Address

MPS International, Ltd.

Swan Building First Floor

26 Victoria Street

Hamilton HM 12

BERMUDA

 

Telephone

 

Telefax

 

1



--------------------------------------------------------------------------------

ASM America, Inc.

Epsilon® 2000

Single-Wafer Epitaxial Reactor

Quotation

for

ASMC

Shanghai, China

 

   Quotation Number:    05.11.08EC    Date:    November 10, 2005       Revision
# 02

Copyright© ASM 2005 - This document may be copied for customer internal use
only.

This quotation replaces all previous quotations.



--------------------------------------------------------------------------------

ASM EPSILON© 2000 QUOTATION FOR ASMC – Shanghai, China

EPSILON 2000 EPITAXIAL REACTOR

SYSTEM CONFIGURATION

The ASM Epsilon 2000 epitaxial reactor is a stand-alone, single-wafer system.
ASM designed the system for repeatable deposition of uniform, premium quality,
epitaxial silicon and related processing, such as selective silicon and silicon
germanium deposition.

ASM delivers the system ready for facilities hookup and operation. The system
includes a reactor module, gas control module, power module and an engineering
console. Users can arrange these various modules to fit several layouts. For
example, the power module and the engineering console include a standard 25 feet
(7.6 meters) interconnect wiring harness from the reactor module. They can be
located anywhere within the reach of this harness.

To further enhance system layout flexibility, ASM manufactures the reactor and
attached gas control module in left or right-hand versions. When facing the
reactor’s clean-room front, the “hand” of the reactor is the side with
maintenance access doors. Users of multiple Epsilon 2000 systems can place two
systems back to back to minimize gray-room space.

* * *

 

Quotation #05.11.08EC    ASM Confidential    Page 1



--------------------------------------------------------------------------------

ASM EPSILON© 2000 QUOTATION FOR ASMC – Shanghai, China

QUOTED SYSTEM DESCRIPTION & OPTIONS

REACTOR MODULE

 

  •   Model RP for reduced pressure processing

 

  •   Clean-room front with color touch screen operator interface

 

  •   Two independent wafer cassette load locks

 

  •   Right-hand maintenance access configuration

 

  •   Automated wafer handling section with Bernoulli wand

 

  •   VAT – reactor gate valve

 

  •   Maintenance access port in wafer handling chamber

 

  •   Epitaxy process chamber quartzware and susceptor for 200mm wafer
processing

 

  •   Xycarb graphite – square – standard grid

 

  •   Observation windows on maintenance access doors in wafer handling &
process chamber sections

 

  •   68040-based computer, operating system and software with hard disk drive

 

  •   Multiport Injector Flange with water cooling circuit

 

  •   Vibration Isolation Package

 

  •   Adjustable Spot Lamps

 

  •   GEM/SECS Interface – HSMS

 

  •   SMIF front end interface

GAS CONTROL MODULE

 

  •   Orbital welded 316L stainless steel, electropolished interior surface
tubing

 

  •   Line and component connections via metal-gasketed fittings

 

  •   .003 micron point-of-use filtration

 

  •   AERA mass flow controllers – model 7810/7820

 

  •   Gas sampling ports

 

  •   Incoming gas check valves on six (6) gas loops

 

  •   Gas Loops:

 

  •   Nitrogen (N2) purge

 

  •   Hydrogen (H2) carrier and purge, 200slm

 

  •   Hydrogen chloride (HCl) wafer and chamber etch, 20slm

 

  •   Dopant #1, diborane (B2H6) P-dopant, diluent and inject, 20/200/200

 

  •   Dopant #2, phosphine (PH3) or arsine (AsH3) N-dopant, diluent and inject,
20/200/200

 

  •   Low flow hydrogen chloride (HCl), 1slm

 

  •   Auxiliary silicon source, dichlorosilane (SiH2Cl2, gas), 1 slm

 

  •   Advanced transition valving

 

  •   Teed dopant inlet on N-Dopant circuit – pneumatic

 

* MFC’s are not covered under the system warranty. Only MFC manufacturer’s
warranty will apply.

POWER MODULE

 

  •   Single point, 3-phase, 50 Hz, 480 VAC power input

 

  •   Lamp array SCR packs

 

  •   110 VAC/24 VAC power distribution circuits

 

  •   Power and load protection devices

 

  •   50 ft. of interconnect wiring harness for remote location

 

Quotation #05.11.08EC    ASM Confidential    Page 2



--------------------------------------------------------------------------------

ASM EPSILON© 2000 QUOTATION FOR ASMC – Shanghai, China

ENGINEERING CONSOLE

 

  •   Color touch screen operator interface (allows for operation of system from
gray room)

 

  •   Operator key lock control

 

  •   Temperature control digital electronics

 

  •   50 ft. of interconnect wiring harness for remote operation

FACILITIES & MAINTENANCE OPTIONS

 

  •   Atmospheric exhaust pressure balance valve (maintains positive pressure in
wafer handler)

 

  •   Cooling water-loop backup valving (emergency backup valving for cooling
water)

 

  •   Pneumatic gas valve backup valving (emergency backup valving for pilot
gas)

 

  •   Tube alignment fixture (maintenance aid for quartz tube installation)

 

  •   Center thermocouple positioning fixture (maintenance aid for thermocouple
installation)

 

  •   Dolly carts (temporary casters for system installation)

 

  •   Three position light tower

 

  •   DCS Heater Tape (internal gas line only)

 

  •   Uninterruptable power supply preparation (UPS ready configuration)

 

  •   RP stack exhaust: RP=top/ATM=top

 

  •   TC Calibration Kit

SYSTEM SUPPORT

 

  •   System start-up support on site after system installed

 

  •   Two course credits for operation and maintenance personnel training

 

  •   Proof-of-Performance process demonstration for standard process (one wafer
diameter)

 

  •   Standard product warranty program (see Terms & Conditions of Sale)

 

  •   System packing for shipment

 

  •   System Documentation (1 CD version, 3 sets manuals on standard paper, 1
set manual on lint-free paper)

 

QUOTED SYSTEM PRICE    Epsilon 2000 as specified above (vacuum pump not
included)      $2,282,760 ONE TIME SPECIAL PRICE (price & terms are only
applicable for this quotation in 2005)   

Epsilon 2000 as specified above (vacuum pump not included & FCA term).

   $ 1,300,000 OR   

Epsilon 2000 as specified above (vacuum pump not included & DDU Shanghai).

   $ 1,350,000

 

Quotation #05.11.08EC    ASM Confidential    Page 3